Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-28-2006

USA v. D'Amario
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1498




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. D'Amario" (2006). 2006 Decisions. Paper 1197.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1197


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-187                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 06-1498
                                  ________________

                           UNITED STATES OF AMERICA

                                           v.

                              ARTHUR D’AMARIO, III,
                                               Appellant

                                  ________________

                    On Appeal From the United States District Court
                             For the District of New Jersey
                              (D.C. Civ. No. 01-cr-00346)
                      District Judge: Honorable Joseph E. Irenas
                                  ________________

                      Submitted For Possible Summary Action
                    Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    April 13, 2006

        Before: SCIRICA, Chief Judge, RENDELL and AMBRO, Circuit Judges

                                 (Filed April 28, 2006)
                                  ________________

                                      OPINION
                                  ________________

PER CURIAM

      Arthur D’Amario appeals from the District Court’s order denying his motion to

stay or revoke his supervised release. Because D’Amario’s appeal presents no substantial

question, we will summarily affirm.
       Because we write primarily for the parties, the facts of this case need not be

recounted in detail. The background of this case can be found at United States v.

D’Amario, 403 F. Supp. 2d 361 (D.N.J. 2005). In 2005, the United States District Court

for the District of Rhode Island revoked D’Amario’s supervised release after he violated

the conditions of that release.1 See United States v. D’Amario, 412 F.3d 253 (1st Cir.

2005). On January 17, 2006, D’Amario moved in the District of New Jersey to prevent

his release from prison.2 Because he appears to have challenged the commencement of

his supervised release in the wrong jurisdiction, the District Court properly denied his

motion.

       Upon his initial release from prison D’Amario began serving two concurrent terms

of supervised release, one from a conviction in the District of New Jersey, the other from

the District of Rhode Island. On May 2, 2003, the District of New Jersey transferred

jurisdiction over D’Amario’s supervised release pursuant to 18 U.S.C. § 3605 to the

District of Rhode Island. United States v. D’Amario, No. 01-0346 (D.N.J. May 2, 2003).

Thus, the District of New Jersey no longer has jurisdiction to provide the relief that he

seeks and properly denied his motion.




  1
   According to D’Amario, his term of incarceration for the supervised release
revocation ended on February 10, 2006.
  2
    After he filed a notice of appeal regarding the District Court’s denial of his motion,
D’Amario filed an emergency motion in this Court, which we denied. D’Amario v.
United States, No. 06-1498 (Feb. 8, 2006).

                                              2
       In short, upon consideration of the record, we conclude that his appeal presents us

with no substantial question. See Third Circuit L.A.R. 27.4 and I.O.P. 10.6.

Accordingly, we will affirm the District Court’s order.




                                             3